August 21 2012


                                           DA 12-0154

                     IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2012 MT 182N



GARY A. ORAM, JR.,

              Petitioner and Appellant,

         v.

STATE OF MONTANA,

              Respondent and Appellee.



APPEAL FROM:           District Court of the Fifth Judicial District,
                       In and For the County of Beaverhead, Cause No. DC-11-13592
                       Honorable Loren Tucker, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Gary A. Oram, Jr. (Self-Represented), Missoula, Montana

                For Appellee:

                       Steve Bullock, Montana Attorney General, C. Mark Fowler, Assistant
                       Attorney General, Helena, Montana

                       Jed Fitch, Beaverhead County Attorney, Dillon, Montana



                                                   Submitted on Briefs: August 8, 2012

                                                              Decided: August 21, 2012


Filed:

                       __________________________________________
                                         Clerk
Justice James C. Nelson delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Gary A. Oram, Jr., a self-represented litigant, has appealed the District Court’s

February 27, 2012 denial of his petition for postconviction relief. The District Court

determined that Oram’s petition was not properly verified as required by § 46-21-103,

MCA. The court dismissed Oram’s petition without prejudice, thus leaving him the

ability to amend his petition and provide a more appropriate record. Nevertheless, Oram

appealed. Consequently, any further attempts at postconviction relief would be time

barred.

¶3     We have determined to decide this case pursuant to Section I, Paragraph 3(d) of

our Internal Operating Rules, which provides for noncitable memorandum opinions.

Having reviewed the record and the arguments, we affirm the District Court’s order.


                                                 /S/ JAMES C. NELSON

We Concur:

/S/ MIKE McGRATH
/S/ JIM RICE
/S/ MICHAEL E WHEAT
/S/ BRIAN MORRIS




                                            2